Opinion filed April 30,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00102-CV
                                                    __________
 
           SCOTT MONROE
AND MARGARET MONROE, Appellants
 
                                                             v.
 
                          JONATHAN
GOFF, DARYL S. HARDEN,
                              AND
NORMAN O. FARRIS, Appellees

 
                                   On
Appeal from the 294th District Court
 
                                                        Van
Zandt County, Texas
 
                                                   Trial
Court Cause No. 07-00291

 
                                            M E M O R A N
D U M   O P I N I O N
 
            After
a bench trial, the trial court awarded title and possession of a certain mineral
interest to Jonathan Goff, Daryl S. Harden, and Norman O. Farris.  It ordered
Scott Monroe and Margaret Monroe to convey that interest to appellees.  The
trial court also awarded attorney’s fees to appellees.  We modify and affirm.
            The
evidence shows that Harden and the Monroes had done business with each other
over the years, always on a handshake.  The Monroes were in the import/export
business, among other things.  Harden owned H&A Sales and had purchased various
items of merchandise from the Monroes for resale through his company. Sometime
in the middle of the summer of 1997, Mr. Monroe came to him with the business
proposition made the basis of this suit.  The Monroes had purchased various
mineral interests near Grand Saline that were valuable for their salt content.  Another
such mineral interest, the H.G. Fisher interest, had come up for sale, and Mrs.
Monroe had signed a contract to purchase it but needed someone to provide the
funds.   Apparently, it was important to purchase this interest because it was
contiguous to interests already owned by the Monroes and would increase the
value of the whole if it were put together.  It was Harden’s and Goff’s
understanding that they were going to “bundle” the new piece of property with
that already owned by the Monroes and sell it.  Mrs. Monroe testified that she
intended to mine it and thereby provide a benefit to the community through
“creating economy and jobs.”  She believed it was “God’s salt” and was “to
benefit all the people.”
            Harden
told the Monroes that he and his wife would discuss the investment and that he would
get back to them.  Harden and his wife decided to make the investment but did
not have all of the $121,814 the Monroes had told him it would take to purchase
the mineral interest.  Harden contacted Goff to offer part of the deal to him. 
Farris was also contacted.  In mid-August 1997, Goff and Harden traveled to
Dallas to meet with the Monroes to discuss the purchase.
            After
Harden, Goff and Farris agreed to invest the money to purchase the interest, Mr. Monroe
gave them instructions on how to wire the purchase price to the Monroes.  The
August 25, 1997 instructions from Mr. Monroe were that the money was to be
wired to a Dallas bank, with credit to a Wills Point bank, and with ultimate
credit to KangTai Enterprises, Inc.  According to Mrs. Monroe, her brother, Heping
Liao, owned KangTai.  KangTai’s original bylaws also show that the secretary of
KangTai was Liao Shu Qin.  Goff testified to the effect that Liao Shu Qin and
Margaret Monroe are one and the same person.  Mrs. Monroe told the trial court
that she immigrated to the United States, specifically to Texas, from China.
            Harden
testified that the money was wired in the amount and per the instructions he
had been given by Mr. Monroe.  On September 11, 1997, the wire transfers
ultimately were credited to KangTai’s account in a Wills Point bank in the
amount agreed upon, less bank fees.  KangTai’s bank records show those
transfers.  Harden said that the Monroes told him that they received the money,
had purchased the mineral interest with it, and had taken a deed to the
interest in Mrs. Monroe’s name in accordance with their discussions.
            In
his deposition, a portion of which was introduced at trial, Mr. Monroe
confirmed the payment of the money to purchase the mineral interest.  In that
portion of her deposition that was introduced into evidence, Mrs. Monroe testified
that she had never seen “any notification wire receipt” until after the lawsuit
was filed.  She did not know whether appellees ever wired any money to KangTai
because KangTai was her brother’s company.  She does not know what was done
with appellees’ money.  At trial, she maintained in her testimony that the wire
transfers that showed up in the KangTai account on September 11, 1997, were
monies that she deposited personally into the KangTai account as a loan.
            The
H.G. Fisher mineral interest was transferred to Mrs. Monroe by deed dated
September 11, 1997, the same day the wire transfers were credited to KangTai’s
account.  The evidence showed that, on that same day, Mrs. Monroe bought a
cashier’s check in the amount of $111,820 with proceeds from that same KangTai account. 
The cashier’s check was made payable to Van Zandt County Abstract Company.  The
owner of Van Zandt County Abstract Company notarized the deed from Fisher to
Mrs. Monroe.
            On
September 11, 1997, the Monroes sent an “agreement” to Harden and Goff that,
among other things, acknowledged receipt of $121,814.  The agreement contained
a recitation that the funds were deposited into an operating account of U.S.
Salt International, Inc.—the shares of which were owned 100% by the Monroes. 
The agreement sent by the Monroes to Harden and Goff contained a recitation that
the money was for a 50% interest in U.S. Salt and that the shares would be
transferred contingent upon the purchase of the H.G. Fisher interest.  The
title to the mineral interest was to be taken in Mrs. Monroe’s name and
transferred to U.S. Salt within seven days from the date the H.G. Fisher
interest was purchased.  No U.S. Salt stock was ever transferred, and the deed
to the mineral interest was not transferred to U.S. Salt within seven days
after the acquisition of the mineral interest.  The agreement contained this
provision:  “If any of these conditions are not met, this agreement is not
valid.”  Mr. Monroe acknowledged sending the “agreement”; Mrs. Monroe’s
testimony was equivocal as to whether the “agreement” came from them. 
Regardless, the evidence shows, and the parties agree, that the “agreement,” by
its own terms, was not valid.
            Later,
on September 23, 1997, Mrs. Monroe executed a deed conveying the mineral
interest to U.S. Salt.  U.S. Salt, by its president, Scott W. Monroe,
reconveyed the H.G. Fisher mineral interest to Margaret Monroe by a deed dated
September 28, 2004.  That deed was acknowledged over three years later on April
21, 2008, and filed for record on April 22, 2008.
            Harden
testified that he heard nothing about the property for several years, but was
not concerned about it because he trusted the Monroes.  Later, in May 2007,
after trying but being unable to make contact with the Monroes, Harden and Goff
contacted an attorney in an effort to get the property transferred to them.  They
filed this lawsuit on April 16, 2007.  In March 2009, while in a meeting to
attempt to settle this lawsuit, Harden and Goff found out for the first time
that the Monroes were taking the position that the mineral interest did not
belong to appellees.  Harden testified that he found that out when the Monroes
told him so.
            The
settlement meeting was unsuccessful, and the case was tried to the court in
January 2010.  At the outset of the trial, appellees nonsuited various defendants
so that Mr. and Mrs. Monroe were the only two defendants who remained in the
suit.  Appellees also informed the trial court that U.S. Salt, a nominal
plaintiff, no longer existed and that Goff, Harden, and Farris were the only
plaintiffs who remained in the case.
            After
it had heard all of the evidence, the trial court entered judgment awarding
title and possession of the mineral interest to appellees and ordered the
Monroes to convey it to appellees.  The trial court also awarded appellees attorney’s
fees incurred in the trial court as well as upon a successful appeal to the
Court of Appeals and a successful appeal to the Supreme Court of Texas.  This
appeal followed.
            We
first will dispose of a jurisdictional question posed by appellees.  They argue
that the Monroes’ appeal was not timely because their motion for new trial was
not timely filed.  The courthouse was closed because of bad weather the day the
motion for new trial was due to be filed.  Appellees take the position that
there are no provisions to extend filing deadlines in such circumstances.  We
disagree and hold that the Monroes timely filed their motion for new trial.  See
Tex. R. App. P. 4.1(b) (clerk’s
office closed or inaccessible).
            The
Monroes present several points of error.  We can summarily dispose of some of
them.  In their petition, appellees had originally included causes of action
for breach of contract, breach of fiduciary duty, fraud in the inducement,
conspiracy, trespass to try title, and constructive and resulting trust.  
            The
Monroes first argue that all of appellees’ causes of action are barred by limitations. 
When we examine the record in this case as well as the judgment entered by the
trial court, it is apparent that the only cause of action tried to the trial
court, and the only one upon which it entered judgment, was the cause of action
for the imposition of a purchase money resulting trust.  All of the Monroes’ points
of error, except for Point of Error No. 2(B), Point of  Error No. 3, and Point
of Error No. 4, pertain to matters that relate to theories of recovery for
which relief was neither ultimately sought by appellees nor awarded by the
trial court.  For that reason, Point of Error Nos. 1(A)(1-3), 1(B)(1-3), 1(C)(1-5),
1(D), 1(E), 1(F), and 1(G) are overruled.  Point of Error No. 2(A) is, for the
same reason, overruled.  In Point of Error No. 2(B), the Monroes take issue
with the implication of trusts and also address breach of fiduciary duty.  In Point
of Error No. 3, the Monroes assert that appellees have no standing to bring
this lawsuit.  In Point of Error No. 4, the Monroes address the award of attorney’s
fees.
            The
Monroes claim in Point of Error No. 2(B) that there can be no resulting or
constructive trust or breach of fiduciary duty “as a matter of law.”  First of
all, it is apparent that appellees did not try this case upon issues of
constructive trust or upon a claim that there had been a breach of a fiduciary
duty, and we need not consider those claims.  Appellees made it very clear to
the trial court and to this court that this was solely a purchase money
resulting trust case.  In fact, in their brief, the very first sentence in
appellees’ “Statement of the Case” is: “This is a resulting trust case.”  The
record of the trial bears that out.  We will consider the point as one
involving a challenge to the legal sufficiency of the evidence to support the
imposition of a purchase money resulting trust.
            When
we review a legal sufficiency challenge, we consider the evidence in the light
most favorable to the verdict and indulge every reasonable inference that
supports it.  City of Keller v. Wilson, 168 S.W.3d 802, 821–22 (Tex.
2005).  We will find the evidence to be legally sufficient if it would enable
reasonable and fair-minded people to reach the verdict being reviewed.  Id.
at 827.  We are to credit evidence if a reasonable factfinder could and
disregard contrary evidence unless a reasonable factfinder could not.  Id. 
We may sustain a legal sufficiency or no-evidence point of error only if the
record shows one of the following:  (1) the complete absence of a vital fact;
(2) the court is barred by rules of law or rules of evidence from giving weight
to the only evidence offered in support of a vital fact; (3) evidence that was
offered to prove a vital fact is no more than a scintilla; or (4) the evidence
conclusively established the opposite of the vital fact.  Id. at 810.
            Neither
findings of fact nor conclusions of law were timely requested by the Monroes,
and none were entered by the trial court.  When no findings of fact are filed,
all those findings necessary to support the trial court’s judgment are
implied.  Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d 80, 83 (Tex.
1992).  A trial court’s implied findings have the same force and dignity as a
verdict of a jury rendered upon jury questions.  Smith v. Hennington,
249 S.W.3d 600, 602 (Tex. App.—Eastland 2008, pet. denied).  Where, as here, a
reporter’s record is filed, the trial court’s implied findings are not
conclusive and may be challenged for legal and factual sufficiency.  Id. 
In the absence of findings, we will uphold the judgment of the trial court if
it can be upheld on any available legal theory that finds support in the
evidence.  Point Lookout West, Inc. v. Whorton, 742 S.W.2d 277, 278
(Tex. 1987).
             The
Monroes apparently base their argument that there was no resulting trust as a
matter of law upon these claims:  (1) Harden and Goff testified that the
written “agreement” represented their agreement, and that agreement states that
U.S. Salt would own the mineral interest; (2) if there were a resulting trust,
it could only have lasted for the twelve days that Mrs. Monroe held the title
before transferring it to U.S. Salt because, after that time, she had fulfilled
her obligation to transfer the mineral interest to U.S. Salt; (3) there could
be no valid claims for a resulting trust when U.S. Salt transferred the
interest back to Mrs. Monroe because the advancement of the purchase money has
to occur at the time of purchase; and (4) none of the appellees gave their
power of attorney to Mrs. Monroe to buy and hold the property for them or
authorized Mrs. Monroe to be their trustee—there was no trust agreement.
            A
resulting trust arises by operation of law when title to property is conveyed
to one party but the purchase price or a portion thereof is paid by another
party.  Tolle v. Sawtelle, 246 S.W.2d 916, 919 (Tex. Civ. App.—Eastland
1952, writ ref’d).  The resulting trust must arise, if at all, at the time the
transfer of title into the presumed trustee occurs.  We presume that the
parties intended for the grantee to hold title for the one who paid the purchase
price and the one deemed, in equity, to be the true owner.  Troxel v. Bishop,
201 S.W.3d 290, 298 (Tex. App.— Dallas 2006, no pet.).  Resulting trusts are
designed to prevent unjust enrichment.  Nolana Dev. Ass’n v. Corsi, 682
S.W.2d 246, 250 (Tex. 1984).  Generally, the trustee of a resulting trust is
responsible only for conveying the property to the beneficiary or in accordance
with the beneficiaries instructions.  Id.
            First
of all, the purported agreement to which the Monroes refer ceased to be a valid
agreement by its own terms (assuming for the sake of argument that it ever was
valid).  No party to this lawsuit is claiming that the agreement is a valid
agreement.  In fact, all parties ultimately claim to the contrary.
            The
evidence we have outlined above was ample evidence upon which the trial court
could have found a resulting trust: the purchase money for the interest was
furnished by appellees; their money was used by the Monroes to purchase the
interest; and the property was placed in the name of Mrs. Monroe.  The money
was wired by appellees as instructed by Mr. Monroe, and the evidence shows
that appellees’ money was taken out the same day it was credited to KangTai and
paid by Mrs. Monroe to the title company.  The trial court was free to
disregard Mrs. Monroe’s testimony that the wire transfers came from her as a
loan to KangTai.  In re P.C.S., 320 S.W.3d 525, 543 (Tex. App.—Dallas
2010, pet. denied) (trial court, as factfinder, is the sole judge of the
credibility of the witnesses and the weight to be given to the testimony).
            The
Monroes have not shown that there was a complete absence of a vital fact or
that the court was barred by rules of law or rules of evidence from giving
weight to the only evidence offered in support of a vital fact or that evidence
offered to prove a vital fact was no more than a scintilla or that the evidence
conclusively established the opposite of a vital fact in the lawsuit.  City
of Keller, 168 S.W.3d at 810.  Point of Error No. 2(B) is overruled.
            In
Point of Error Nos. 3(A), (B), and (C), the Monroes argue that appellees have
no standing by claiming derivatively through U.S. Salt because appellees paid
money individually, not as shareholders, and because U.S. Salt is defunct. 
They further argue that appellee Farris has no standing basically because he
had nothing to do with the transaction.
            Standing
is a necessary component of subject-matter jurisdiction.  Tex. Ass’n of Bus.
v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993).  The question,
when raised, is one of law that is reviewed de novo.  OAIC Commercial
Assets, L.L.C. v. Stonegate Vill., L.P., 234 S.W.3d 726, 735 (Tex. App.—Dallas
2007, pet. denied).  To satisfy the standing doctrine, there must be a
real controversy between the parties, and it must also be that the judicial
declaration sought will determine that controversy.  Tex. Ass’n of Bus.,
852 S.W.2d at 446.  Parties who bring suit must have a sufficient relationship
with the lawsuit to have a justiciable interest in the outcome of it.  Austin
Nursing Center, Inc. v. Lovato, 171 S.W.3d 845, 848 (Tex. 2005).
            Again,
this case is clearly one based upon the equitable theory of purchase money
resulting trust.  The evidence is more than sufficient to show that each of the
appellees were presenting a real controversy that could be determined by the
relief that they sought: the establishment of a purchase money resulting trust
whereby the mineral interest would be conveyed to them.  The evidence is also
more than sufficient to show that, after the appellees, all three of them, had collectively
paid $121,814 to the Monroes, they had a sufficient relationship with the
lawsuit to have a justiciable interest in its outcome.  Point of Error No. 3 is
overruled in its entirety.
            In
Point of Error No. 4(B), the Monroes argue that the trial court erred when it
awarded attorney’s fees to appellees.  They maintain, among other things, that attorney’s
fees are not authorized either by statute or by contract in this particular
case.
            Generally,
each party must pay his own attorney and can recover attorney’s fees from
opposing parties only when authorized by statute or when an agreement between
the parties provides for the recovery of attorney’s fees.  Amoco Prod. Co.
v. Smith, 946 S.W.2d 162, 165 (Tex. App.—El Paso 1997, no writ).  The
burden of proof on attorney’s fees lies with the party who seeks them.  Musquiz
v. Marroquin, 124 S.W.3d 906, 913 (Tex. App.—Corpus Christi 2004, pet.
denied).  We are to strictly construe statutes that provide for attorney’s
fees.  Id.
            Appellees’
reasoning upon which they base their claims for attorney’s fees is apparently
this: The purported written contract was not valid, but what the trial court actually
did was to specifically enforce, by way of a purchase money resulting trust, a
previously existing oral contract between the parties.  The argument continues:
Because the trial court specifically enforced an oral contract, attorney’s fees
are recoverable under Tex. Civ. Prac.
& Rem. Code Ann. § 38.001(8) (West 2011).  The problem with that
argument is that a purchase money re-sulting trust is a creature of equity.  As
such, the relationship is implied and does not arise from any agreement of the
parties, but as a matter of law.  It is a legal fiction, and not a true contract.
See Amoco Prod. Co., 946 S.W.2d at 166 (dealing with a claim for
money had and received).  Generally, the proper application of an equitable
theory presupposes the lack of an adequate remedy at law, and relief for it is
not usually available when there is a contract that covers the subject.  A
resulting trust normally carries with it an implied intention to create a
trust.  Sohio Petroleum Co. v. Jurek, 248 S.W.2d 294, 297 (Tex. Civ. App.—Fort
Worth 1952, writ ref’d n.r.e).  No express contract is involved, and a
resulting trust is strictly a creature of equity.  Savell v. Savell,
837 S.W.2d 836, 839 (Tex. App.—Houston [14th Dist.] 1992, writ denied).
            Appellees
made it very clear to the trial court and to this court that this was a
purchase money resulting trust case.  As we said earlier, the very first
sentence in appellees’ brief, under “Statement of the Case” is: “This is a
resulting trust case.”  The record of the trial bears that out.  Because it is
a resulting trust case, it cannot also be a contract case, and appellees cannot
recover their attorney’s fees because they are neither provided for by statute
nor by agreement.  The trial court erred when it awarded attorney’s fees to
appellees.  Point of Error No. 4 is sustained insofar as it contests the
availability of an award of attorney’s fees in this case.
            The
judgment of the trial court is modified to delete the award of attorney’s fees
to appellees.  Otherwise, the judgment of the trial court is affirmed.
 
 
                                                                                                JIM
R. WRIGHT
                                                                                                CHIEF
JUSTICE
 
April 30, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.